Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erestam et al. (US 20190130501 and Erestam hereinafter.).
Regarding claim 7, Erestam discloses a well construction system [fig. 1, system 10] comprising: well construction equipment [para. 19, construction devices 20] operable to perform well construction operations [see Abstract], a power supply system [power unit or motor] operable to output electrical power to the well construction equipment, wherein the power supply system comprises an electrical generator unit [para. 21], and a control system [fig. 2, para. 60, CDS device 100] comprising a processor [fig. 2, processor 112] and a memory [114, fig. 2 non - transitory computer readable medium / memory, par. 37] storing a computer program code and a well construction plan, wherein: the well construction plan is indicative of a plurality of planned tasks to be performed by the well construction equipment as part of the well construction operations to construct a planned well [para. 43 - 44], and the computer program code, when executed by the processor, causes the control system to control an electrical power output level of the power supply system based on the well construction plan [para. 46]. 
Regarding claim 8, Erestam discloses further wherein: the well construction plan is further indicative of a planned electrical power demand of the well construction equipment for performing each of the planned tasks [ para. 46, construction device schedule], and the computer program code [ fig. 2, para. 35, memory 114 of CDS device 100], when executed by the processor [ fig. 2, processor 112 of CDS device 100], also causes the control system to control the electrical power output level during performance of the planned tasks based on the planned electrical power demand [para. 46]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder et al. (US 20140311806 A1 and Bruder hereinafter.) in view of Erestam.
	Regarding claim 1, Bruder discloses a well construction system [system 10, fig. 1] comprising: well construction equipment operable to perform well construction operations [para. 8], a power supply system [fig. 4, system 54] operable to output electrical power to the well construction equipment [para. 31], wherein the power supply system comprises an electrical generator unit [generator 48], and control operation of the well construction equipment during the well construction operations based on: the electrical power output level during the well construction operations [para. 26], and an electrical power demand level of the well construction equipment during the well construction operations [para. 31]. Bruder does not explicitly disclose a control system comprising a processor and a memory storing a computer program code that, when executed by the processor, causes the control system to: control an electrical power output level of the power supply system during the well construction operations.
However, Erestam discloses [para. 32 and 35] a control system [fig. 2, construction device scheduling ( CDS ) device 100] comprising a processor [processor 112] and a memory [memory 114] storing a computer program code [para. 35] that, when executed by the processor, causes the control system to: control an electrical power output level of the power supply system [para. 45-46] during the well construction operations [fig. 2, para. 31]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Bruder to include the teachings of Erestam to disclose a system for improved power management and safety in a construction environment.
	Regarding claim 2, Bruder in view of Erestam discloses further wherein the memory [Erestam, memory 114] further stores a well construction plan that is indicative of a plurality of planned tasks [Erestam, construction plans] to be performed by the well construction equipment as part of the well construction operations to construct a planned well [Erestam, para. 43], and 

the computer program code [Erestam, memory 114], when executed by the processor [Erestam, processor 112], also causes the control system [construction device scheduling ( CDS ) device 100] to control the electrical power output level during the well construction operations based on the well construction plan [para. 41]. 
	Regarding claim 3, Bruder in view of Erestam discloses further wherein: the well construction plan is further indicative of a planned electrical power demand of the well construction equipment for performing each of the planned tasks [Erestam, para. 46, construction device schedule], and the computer program code [Erestam, fig. 2, memory 114 of CDS device 100], when executed by the processor [Erestam, fig. 2, processor 112 of CDS device 100], also causes the control system to control the electrical power output level during performance of the planned tasks based on the planned electrical power demand [para. 46]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Erestam further in view of Fox et al. (US 20180012310 and Fox hereinafter.).
	Regarding claim 4, Bruder in view of Erestam discloses all the features regarding claim 2 as indicated above. Bruder in view of Erestam does not explicitly disclose wherein the well construction plan comprises at least one of: properties of a subterranean formation through which the planned well is to be constructed, a path along which the planned well is to be constructed through the subterranean formation, a depth of the planned well, specifications of the well construction equipment to be used to perform the well construction operations, and specifications of tubulars to be used to perform the well construction operations. 
However, Fox discloses wherein the well construction plan comprises at least one of: properties of a subterranean formation through which the planned well is to be constructed [para. 13], a path [depth] along which the planned well is to be constructed through the subterranean formation [para. 171], a depth of the planned well [para. 171], specifications of the well construction equipment to be used to perform the well construction operations [para. 3], and specifications of tubulars [pipe] to be used to perform the well construction operations [para. 8]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Bruder in view of Erestam to include the teachings of Fox to disclose a system for improved efficiency and safety of operation of a planning system in well construction environment.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bruder in view of Erestam further in view of Bienfang et al. (US 9190852 and Bienfang hereinafter.).
	Regarding claim 5, Bruder in view of Erestam discloses all the features in regards to claim 1 as indicated above. Bruder in view of Erestam does not explicitly disclose wherein further wherein the power supply system further comprises an electrical energy storage unit operable to store the electrical power output by the electrical generator unit and the computer program code, when executed by the processor, also causes the control system to control operation of the electrical energy storage unit to alternatingly, during the well construction operations: store the electrical power output by the electrical generator unit, and output the stored electrical power to the well construction equipment.
However, Bienfang discloses [col 4 lines 17-38] further wherein the power supply system [electrical energy storage unit control system 610] further comprises an electrical energy storage unit [energy storage unit(s) 510] operable to store the electrical power output by the electrical generator unit and the computer program code, when executed by the processor, also causes the control system to control operation [col 8 line 53 – col 9 line 15] of the electrical energy storage unit to alternatingly, during the well construction operations: store the electrical power output by the electrical generator unit, and output the stored electrical power to the well construction equipment [col 3 line 54 – col 4 line 5]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Bruder in view of Erestam to include the teachings of Bienfang to disclose a system for allowing the electrical energy storage unit control system to provide more stable power source by allowing the control system to respond more quickly than the generator to stabilize the power within the electrical power system.
	Regarding claim 6, Bruder in view of Erestam further in view of Bienfang discloses further wherein: the well construction system is connectable with an electrical power grid [Erestam, para. 53] such that: the well construction equipment can receive electrical power from the electrical power grid, and the electrical energy storage unit can store the electrical power from the electrical power grid [Bienfang, col 3 line 54 – col 4 line 5] and the computer program code, when executed by the processor, also causes the control system to control operation of the electrical energy storage unit to store the electrical power from the electrical power grid [Bienfang, col 8 line 53 – col 9 line 15]. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erestam in view of Bienfang.
	Regarding claim 9, Erestam discloses all the features in regards to claim 7 as indicated above. Erestam does not explicitly disclose wherein: the power supply system further comprises an electrical energy storage unit operable to store the electrical power output by the electrical generator unit, and the computer program code, when executed by the processor, also causes the control system to control operation of the electrical energy storage unit to alternatingly, during the well construction operations: store the electrical power output by the electrical generator unit, and output the stored electrical power to the well construction equipment.
However, Bienfang discloses [col 4 lines 17-38] wherein: the power supply system [electrical energy storage unit control system 610] further comprises an electrical energy storage unit [energy storage unit(s) 510] operable to store the electrical power output by the electrical generator unit, and the computer program code, when executed by the processor, also causes the control system to control operation [col 8 line 53 – col 9 line 15] of the electrical energy storage unit to alternatingly, during the well construction operations: store the electrical power output by the electrical generator unit, and output the stored electrical power to the well construction equipment [col 3 line 54 – col 4 line 5]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Erestam to include the teachings of Bienfang to disclose a system for allowing the electrical energy storage unit control system to provide more stable power source by allowing the control system to respond more quickly than the generator to stabilize the power within the electrical power system.
	Regarding claim 10, Erestam in view of Bienfang discloses further wherein: the well construction plan is further indicative of a planned electrical power demand of the well construction equipment for performing each of the planned tasks [Erestam, para. 46, construction device schedule], and the computer program code [Erestam, fig. 2, para. 35, memory 114 of CDS device 100], when executed by the processor [Erestam, fig. 2, processor 112 of CDS device 100], also causes the control system to control the electrical power output level during performance of the planned tasks based on the planned electrical power demand [para. 46]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erestam in view of Fox.
	Regarding claim 11, Erestam discloses all the features regarding claim 7 as indicated above. Erestam in does not explicitly disclose wherein the well construction plan comprises at least one of: properties of a subterranean formation through which the planned well is to be constructed, a path along which the planned well is to be constructed through the subterranean formation, a depth of the planned well, specifications of the well construction equipment to be used to perform the well construction operations, and specifications of tubulars to be used to perform the well construction operations. 
However, Fox discloses wherein the well construction plan comprises at least one of: properties of a subterranean formation through which the planned well is to be constructed [para. 13], a path along which the planned well is to be constructed through the subterranean formation [para. 171], a depth of the planned well [para. 171], specifications of the well construction equipment to be used to perform the well construction operations [para. 3], and specifications of tubulars [pipe] to be used to perform the well construction operations [para. 8]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Erestam to include the teachings of Fox to disclose a system for improved efficiency and safety of operation of a planning system in well construction environment.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moynet et al. (WO 2019071248 A1 and Moynet hereinafter.) in view of Pessin et al. (US 20180355682 A1 and Pessin hereinafter.).
	Regarding claim 12, Moynet discloses an apparatus comprising: a control system [processing system 300] installable in association with a well construction rig [para. 62], wherein: the well construction rig comprises: well construction equipment operable to perform well construction operations to construct a planned well at a wellsite [see Abstract], and electrical generator units [power system 214, para. 54] operable to output electrical power to the well construction equipment [fig. 2, para. 61], the control system is communicatively connectable with the electrical generator units via a communication network [para. 67, bus 322] of the well construction rig, and the control system comprises [para. 67-68] a processing device [processor 312] and a memory [local memory 314] storing a computer program code [code instructions 332]. Moynet does not explicitly disclose an electrical energy storage unit installable in association with the well construction rig, electrically connectable with the electrical generator units, and communicatively connectable with the control system via the communication network, wherein the computer program code, when executed by the processor, causes the control system to: control the electrical generator units, and control the electrical energy storage unit to cause the electrical energy storage unit to alternatingly: store electrical power output by the electrical generator units, and output the stored electrical power to the well construction equipment during the well construction operations. 
However, Pessin discloses an electrical energy storage unit [fig. 4, electrical energy storage unit 225 of conveyance system 220] installable in association with the well construction rig [para. 58], electrically connectable with the electrical generator units [fig. 5, motor-generator 222 of conveyance system 220], and communicatively connectable with the control system [controller 224 of conveyance system 220] via the communication network [fig. 23, para. 108]. wherein the computer program code [fig. 23, coded instructions 642], when executed by the processor [fig. 23, processing device 600], causes the control system to: control the electrical generator units, and control the electrical energy storage unit to cause the electrical energy storage unit to alternatingly: store electrical power output by the electrical generator units [para. 105], and output the stored electrical power to the well construction equipment during the well construction operations [para. 49]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet to include the teachings of Pessin to disclose a system for reducing or eliminating the transfer of tension and compression shocks in an oil field construction apparatus. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moynet in view of Pessin further in view of Erestam.
	Regarding claim 13, Moynet in view of Pessin discloses further wherein the computer program code [Pessin, para. 105, processing device 600], when executed by the processor, also causes the control system to control operation of the well construction equipment based on: an electrical power output level of the electrical generator units [Pessin, motor-generator 222 of conveyance system 220] a stored electrical power level of the electrical energy storage units [Pessin, para. 105 electrical energy storage unit 225 of conveyance system 220], and Moynet in view of Pessin does not explicitly disclose wherein the computer program code, when executed by the processor, also causes the control system to control operation of the well construction equipment based on an electrical power demand level of the well construction equipment. 
However, Erestam discloses wherein the computer program code [para. 35, memory 112], when executed by the processor [processor 112], also causes the control system [CDS device 100] to control operation of the well construction equipment based on an electrical power demand level of the well construction equipment [para. 46]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view of Pessin to include the teachings of Erestam to disclose a system for improved power management and safety in a construction environment.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moynet in view of Pessin further in view of Erestam further in view of Roscoe et al. (US 8548638 and Roscoe hereinafter.).
	Regarding claim 14, Moynet in view of Pessin discloses all the features regarding claim 12 as indicated above. Moynet in view of Pessin does not explicitly disclose wherein: the memory further stores a well construction plan, the well construction plan is indicative of a plurality of planned tasks to be performed by the well construction equipment as part of the well construction operations, and the computer program code, when executed by the processor, also causes the control system to control the electrical generator units and the electrical energy storage unit based on the well construction plan.
However, Erestam discloses wherein: the memory [para. 43, storage device 114] further stores a well construction plan [construction plan] the well construction plan is indicative of a plurality of planned tasks to be performed by the well construction equipment as part of the well construction operations [para. 43 - 44], and the computer program code [para. 35, memory 114], when executed by the processor [processor 112], also causes the control system [CDS device 100] to control the electrical generator units [para. 21, construction devices 20] based on the well construction plan [para. 43]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view of Pessin to include the teachings of Erestam to disclose a system for improved power management and safety in a construction environment. Moynet in view of Pessin further in view of Erestam does not explicitly disclose the computer program code, when executed by the processor, also causes the control system to control the electrical energy storage unit based on the well construction plan. 
However, Roscoe discloses the computer program code [col 6 lines 27-47, computer readable and executable code], when executed by the processor [computer processor 301 of system controller 101], also causes the control system [system controller 101] to control the electrical energy storage unit [local energy storage device 116] based on the well construction plan [col 7 lines 4-27 and col 1 lines 15-18]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view of Pessin further in view of Erestam to include the teachings of Roscoe to disclose a system for managing and optimizing energy production and supply.
Regarding claim 15, Moynet in view of Pessin further in view of Erestam further in view of Roscoe discloses further wherein: the well construction plan is further indicative of a planned electrical power demand of the well construction equipment for performing each of the planned tasks [Erestam, para. 46, construction device schedule], and the computer program code [Erestam, fig. 2, para. 35, memory 114 of CDS device 100], when executed by the processor [Erestam, fig. 2, processor 112 of CDS device 100], also causes the control system [Erestam, CDS device 100] to control electrical power output levels of the electrical generator units and the electrical energy storage unit based on the planned electrical power demand [Erestam, para. 46]. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moynet in view of Pessin further in view of Erestam further in view of Roscoe further in view of Fox.
	Regarding claim 16, Moynet in view of Pessin further in view of Erestam further in view of Roscoe discloses all the features in regards to claim 14 as indicated above. Moynet in view of Pessin further in view of Erestam further in view of Roscoe does not explicitly disclose wherein the well construction plan comprises at least one of: properties of a subterranean formation through which the planned well is to be constructed, a path along which the planned well is to be constructed through the subterranean formation, a depth of the planned well, specifications of the well construction equipment to be used to perform the well construction operations, and specifications of tubulars to be used to perform the well construction operations. 
However, Fox discloses wherein the well construction plan comprises at least one of: properties of a subterranean formation through which the planned well is to be constructed [para. 13], a path along which the planned well is to be constructed through the subterranean formation [para. 171], a depth of the planned well [para. 171], specifications of the well construction equipment to be used to perform the well construction operations [para. 3], and specifications of tubulars [pipe] to be used to perform the well construction operations [para. 8]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view Pessin further in view of Erestam further in view of Roscoe to include the teachings of Fox to disclose a system for improved efficiency and safety of operation of a planning system in well construction environment.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moynet in view of Cavness et al. (US 20200087591 and Cavness hereinafter.).
	Regarding claim 17, Moynet discloses an apparatus comprising: a control system [processing system 300] installable in association with a well construction rig [para. 62], wherein: the well construction rig comprises: well construction equipment operable to perform well construction operations to construct a planned well at a wellsite [see Abstract], and electrical generator units [power system 214] operable to output electrical power to the well construction equipment [fig. 2, para. 61], the control system is communicatively connectable with the electrical generator units via a communication network [para. 67, bus 322] of the well construction rig, and the control system comprises [para. 67-68] a processing device [processor 312] and a memory [local memory 314] storing a computer program code [code instructions 332]. Moynet does not explicitly disclose a hydrogen gas source installable in association with the well construction rig, fluidly connectable with each engine of the electrical generator units, and communicatively connectable with the control system via the communication network, wherein the hydrogen gas source is operable to output hydrogen gas into each engine, wherein the computer program code, when executed by the processor, causes the control system to: control the electrical generator units, and control the hydrogen gas source to cause the hydrogen gas source to output the hydrogen gas into one or more of the engines. 
However, Cavness discloses a hydrogen gas source [fig. 1, raw natural gas stream 101] installable in association with the well construction rig [fig. 1, para. 27, wellheads 110], fluidly connectable with each engine [fig. 1, electrical power generation system 130.] of the electrical generator units [fig. 1, para. 27, electrical flow 105], and communicatively connectable with the control system [fig. 1, MC system 180] via the communication network [fig. 1, network 150], wherein the hydrogen gas source is operable to output hydrogen gas into each engine [para. 28 and 39], wherein the computer program code [para. 146 - execute code or instructions], when executed by the processor [fig. 6, processor 610 of computing device 600], causes the control system to control the electrical generator units [para. 143], and control [processor 610 controlling MC system 180 in turn controlling power generation system 130] the hydrogen gas source to cause the hydrogen gas source to output the hydrogen gas into one or more of the engines [para. 39]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet to include the teachings of Cavness to disclose a system for on - site generation of electricity from natural gas to power modular processing units adapted to perform distributed computing tasks.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moynet in view of Cavness further in view of Pessin further in view of Erestam.
Regarding claim 18, Moynet in view of Cavness discloses all the features regarding claim 17 as indicated above. Moynet in view of Cavness does not explicitly disclose wherein the computer program code, when executed by the processor, also causes the control system to control operation of the well construction equipment based on: an electrical power output level of the electrical generator units, and an electrical power demand level of the well construction equipment.
However, Pessin discloses wherein the computer program code [processing device 600], when executed by the processor, also causes the control system to control operation of the well construction equipment based on: an electrical power output level of the electrical generator units [motor-generator 222 of conveyance system 220], and an electrical power demand level of the well construction equipment [para. 105 electrical energy storage unit 225 of conveyance system 220]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view of Cavness to include the teachings of Pessin to disclose a system for reducing or eliminating the transfer of tension and compression shocks in an oil field construction apparatus. Moynet in view of Cavness further in view of Pessin does not explicitly disclose wherein the computer program code, when executed by the processor, also causes the control system to control operation of the well construction equipment based on an electrical power demand level of the well construction equipment. 
However, Erestam discloses wherein the computer program code [para. 35, memory 112], when executed by the processor [processor 112], also causes the control system [CDS device 100] to control operation of the well construction equipment based on an electrical power demand level of the well construction equipment [para. 46]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view of Cavness further in view of Pessin to include the teachings of Erestam to disclose a system for improved power management and safety in a construction environment.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moynet in view of Cavness further in view of Pessin.
	Regarding claim 19, Moynet in view of Cavness discloses all the features regarding claim 17 as indicated above. Moynet in view of Cavness does not explicitly disclose wherein further comprising an electrical energy storage unit installable in association with the well construction rig, electrically connectable with the electrical generator units, and communicatively connectable with the control system via the communication network, wherein the computer program code, when executed by the processor, also causes the control system to control the electrical energy storage unit to cause the electrical energy storage unit to alternatingly: store electrical power output by the electrical generator units, and output the stored electrical power to the well construction equipment.
However, Pessin discloses wherein further comprising an electrical energy storage unit [fig. 4, electrical energy storage unit 225 of conveyance system 220] installable in association with the well construction rig [para. 58], electrically connectable with the electrical generator units [fig. 5, motor-generator 222 of conveyance system 220], and communicatively connectable with the control system [controller 224 of conveyance system 220] via the communication network [fig. 23, para. 108], wherein the computer program code [fig. 23, coded instructions 642], when executed by the processor [fig. 23, processing device 600], also causes the control system to control the electrical energy storage unit to cause the electrical energy storage unit to alternatingly: store electrical power output by the electrical generator units, and output the stored electrical power to the well construction equipment [para. 105]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view of Cavness to include the teachings of Pessin to disclose a system for reducing or eliminating the transfer of tension and compression shocks in an oil field construction apparatus. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moynet in view of Cavness further in view of Pessin further in view of Erestam.
Regarding claim 20, Moynet in view of Cavness further in view of Pessin discloses all the features regarding claim 19 as indicated above. Moynet in view of Cavness further in view of Pessin discloses further wherein the computer program code [Pessin, para. 105, processing device 600], when executed by the processor, also causes the control system to control operation of the well construction equipment based on: an electrical power output level of the electrical generator units [Pessin, motor-generator 222 of conveyance system 220], a stored electrical power level of the electrical energy storage units [Pessin, para. 105 electrical energy storage unit 225 of conveyance system 220], and Moynet in view of Pessin does not explicitly disclose wherein the computer program code, when executed by the processor, also causes the control system to control operation of the well construction equipment based on an electrical power demand level of the well construction equipment. 
However, Erestam discloses wherein the computer program code [para. 35, memory 112], when executed by the processor [processor 112], also causes the control system [CDS device 100] to control operation of the well construction equipment based on an electrical power demand level of the well construction equipment [para. 46]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Moynet in view of Cavness further in view of Pessin to include the teachings of Erestam to disclose a system for improved power management and safety in a construction environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES G YEAMAN/Examiner, Art Unit 2842 
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842